Citation Nr: 9900518	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  97-35 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for generalized 
osteoarthritis affecting multiple joints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joshua S. Blume, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1941 to 
March 1961.

The issue now on appeal to the Board of Veterans Appeals 
(Board) arose from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefit sought on 
appeal.


REMAND

The veteran essentially contends that he currently suffers 
from a generalized osteoarthritis of various joints or joint 
groups throughout his body, and that this is a systemic 
disease process that began during his years of military 
service.  Alternatively, he argues that his generalized 
osteoarthritis was proximately caused by, or resulted from, 
his service connected low back strain with osteoarthritis.  
His claim is well grounded, meaning plausible, and a 
review of the file shows that he requires assistance in the 
development of his claim.  See 38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1998).

A review of the file shows that the veteran was granted 
service connection for low back strain with osteoarthritis 
via a January 1964 rating decision, and was assigned a 10 
percent disability evaluation.  The file also reflects that 
the veteran underwent a VA compensation and pension 
examination in November 1963, at which time he complained of 
pain in his elbows and knees as well as in his back.  The 
examiner diagnosed multiple osteoarthritis.  The service 
medical records also reflect a diagnosis of multiple 
degenerative joint disease.  A February 1969 VA examination 
report also noted that the veteran experienced very little 
discomfort in the other joints at present in the course of 
an examination of the arthritis in his back.  The Board also 
notes that the service medical records reflect complaints by 
the veteran in May 1953 that he had generalized aches and 
pains, which were worse in the low back and that in January 
1959, he reported having had swollen or painful joints on a 
Report of Medical History.  

The file also reflects that the veteran underwent a VA 
compensation and pension examination in May 1972, at which 
time the veteran apparently mentioned that he was receiving 
regular treatment for his arthritis at a VA medical facility, 
and had been since 1969.  Although the examiner commented 
that these treatment records were associated with the 
veterans treatment file, they do not now appear to be of 
record in the veterans claims file.  Because of the possible 
probative value of these treatment records, and because they 
are VA treatment records, and therefore presumptively in the 
possession of VA adjudication agencies, see Bell v. 
Derwinski, 2 Vet. App. 611, 612-613 (1992), it is incumbent 
upon the RO to obtain these treatment records.

Finally, once all treatment records have been obtained, the 
claims file should be returned to the examiner who conducted 
the June 1997 examination for an opinion as to the etiology 
of any osteoarthritis found in any joint or joint group other 
than that in the lumbar spine.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
ask him whether he has recently received 
treatment for osteoarthritis, whether 
public or private, and, if so, should 
obtain copies of treatment records from 
the facilities identified by the veteran, 
with authorization or release from the 
veteran where appropriate.  The RO should 
also request records reflecting treatment 
for arthritis from 1969 to date from the 
VA medical center (VAMC) in Columbia, 
South Carolina.  Once obtained, these 
records should be associated with the 
claims folder.  However, if any search 
yields negative results, that fact should 
clearly be documented in the claims file.

2.  Following this development, the 
entire claims folder should be returned 
to the examiner who conducted the June 
1997 VA examination.  The examiner should 
indicate whether, based on his review of 
all of the medical evidence of record, it 
is at least as likely as not that any 
osteoarthritis found in any joint or 
joints other than in the lumbar spine, 
was first manifest in military service, 
or, in the alternative, is a secondary 
manifestation of osteoarthritis of the 
lumbar spine, whether caused by the 
lumbar spine arthritis or aggravated by 
the lumbar spine arthritis.  

In the event the June 1997 examiner is 
unavailable, the veteran should be 
rescheduled for another orthopedic 
examination and the complete claims file 
should be provided to this examiner, who 
should conduct a comprehensive and 
thorough examination, performing all 
necessary tests as the examiner deems 
appropriate, and who thereafter should 
provide complete orthopedic diagnoses, 
indicate whether osteoarthritis is 
present in any joint other than in the 
lumbar spine.  The examiner should 
thereafter respond to the above two 
queries.

In the event the examiner is unable to 
respond to any of the questions above, he 
or she should so indicate and provide an 
explanation.  All examination results, 
along with the complete rationale for all 
opinions expressed and conclusions 
reached (to include reference to specific 
evidence of record) should be set forth 
in a typewritten report.

3.  The RO should review each examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

4.  When the above development has been 
completed, the issue should be 
readjudicated on the basis of all 
pertinent evidence and with consideration 
accorded to all governing legal authority 
and precedent.  The RO must provide 
adequate reasons and bases for its 
decision.

5.  If the decision remains adverse to 
the veteran, he and his representative 
should be issued a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond before the case is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to obtain additional 
development and adjudication, and no inference should be 
drawn regarding the final disposition of any claim.  The 
veteran need take no action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
